DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

  Response to Amendment
The amendment filed 9/23/2021 has been entered:  Claims 47 - 67 and 69 - 70 remain pending in the present application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 47 - 67 and 69 - 70 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 47 and 59 recite “a predetermined period of time based upon expiration of the use odometer”. However, the specification merely recites a “use odometer expired condition” 
Dependent claims 48 - 58, 60 - 67, and 69 - 70 are rejected via their respective dependencies on independent claims 47 and 59.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 47 - 67 and 69 - 70  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “use odometer” in claims 47 and 59 appears to be used by the claim to mean “a timer” of some sort. 
Dependent claims 48 - 58, 60 - 67, and 69 - 70 are rejected via their respective dependencies on independent claims 47 and 59.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 47 - 55, 57 - 67, and 69 - 70 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Jacobs (US 2011/0092958 A1).



Regarding claim 48, Jacobs discloses the invention as claimed. Jacobs further discloses a series of sensors detecting various conditions associated with at least one of the negative pressure source of a provision of negative pressure wound therapy (Fig. 1; Paragraphs 10 and 23 - 24).

Regarding claim 49, Jacobs discloses the invention as claimed. Jacobs further discloses a pressure sensor, and wherein the controller is further configured to receive a pressure condition alarm corresponding to the detected pressure condition (Paragraph 33; the table at the bottom of page 4 and Paragraph 48 describe alarms related to pressure and vacuum condition).

	Regarding claim 50, Jacobs discloses the invention as claimed. Jacobs further discloses the pressure condition comprising a leak condition and excessive vacuum condition (Paragraph 33; the table at the bottom of page 4 and Paragraph 48 describe alarms related to pressure and vacuum condition).

	Regarding claim 51, Jacobs discloses the invention as claimed. Jacobs further discloses the pressure condition alarm comprising a flashing indicator (the table at the bottom of page 4 describes a visual warming, which would serve as a flashing indicator; also see Fig. 8 which appears to show a blinking light near reference arrow 16).

	Regarding claim 52, Jacobs discloses the invention as claimed. Jacobs further discloses the controller being configured to stop operation of the negative pressure source in response to the pressure condition alarm corresponding to the detected pressure condition (the table at the bottom of page 4 indicates the device will stop pumping when a set vacuum point is reached; Paragraphs 52 and 53 also indicate other pressure condition alarms during which the controller will stop the negative pressure source).

	Regarding claim 53, Jacobs discloses the invention as claimed. Jacobs further discloses the sensor comprising a power sensor, and wherein the controller is configured to receive a power condition form the power sensor and signal a power condition alarm corresponding to 

	Regarding claim 54, Jacobs discloses the invention as claimed. Jacobs further discloses the power condition comprising a lower battery condition (Paragraphs 34, 48, and the table at the bottom of page 4 all indicate a low battery condition).

	Regarding claim 55, Jacobs discloses the invention as claimed. Jacobs further discloses the power condition comprises a flashing indication (the table at the bottom of page 4 describes a visual warming, which would serve as a flashing indicator; also see Fig. 8 which appears to show a blinking light near reference arrow 16).

	Regarding claim 57, Jacobs discloses the invention as claimed. Jacobs further discloses the controller configured to periodically turn the negative pressure source on and off (Paragraph 28).

	Regarding claim 58, Jacobs discloses the invention as claimed. Jacobs further discloses a wound dressing configured to be positioned over the wound (Fig. 1, element 22; Paragraph 21).

Regarding claim 59, Jacobs discloses a negative pressure wound therapy system (Fig. 1; Abstract and Paragraph 19) comprising a negative pressure source configured to aspirate fluid from a wound (element 12) and a controller (element 14) configured to operate the negative 
Regarding the method step claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will obviously perform the method steps as claimed. Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01(1), as such, Jacobs teaches a method of providing negative pressure wound therapy to a wound comprising: aspirating fluid from the wound using a negative pressure source; operating the negative pressure source with a controller; monitoring usage of the system with a use odometer; and turning off the negative pressure source in response to a determination that the monitored usage has exceeded a predetermined period of time based upon expiration of the use odometer.


Regarding the method step claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will obviously perform the method steps as claimed. Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01(1), as such, Jacobs teaches a method of claim 59 further comprising a sensor to detect a condition associated with at least one of the negative pressure source or provision of negative pressure wound therapy.

Regarding claim 61, Jacobs discloses the invention as claimed. Jacobs further discloses a pressure sensor, and wherein the controller is further configured to receive a pressure condition alarm corresponding to the detected pressure condition (Paragraph 33; the table at the bottom of page 4 and Paragraph 48 describe alarms related to pressure and vacuum condition).
Regarding the method step claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will obviously perform the method steps as claimed. Furthermore, it has been held that where the claimed and prior art products are In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01(1), as such, Jacobs teaches a method of claim 60 further comprising a pressure sensor, and receiving a pressure condition from the pressure sensor and signaling a pressure condition alarm corresponding to the detected pressure condition.

	Regarding claim 62, Jacobs discloses the invention as claimed. Jacobs further discloses the pressure condition comprising a leak condition and excessive vacuum condition (Paragraph 33; the table at the bottom of page 4 and Paragraph 48 describe alarms related to pressure and vacuum condition).
Regarding the method step claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will obviously perform the method steps as claimed. Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01(1), as such, Jacobs teaches a method of claim 61 wherein the pressure condition comprises at least one of a failed pressure a leak condition or excessive vacuum condition.

	Regarding claim 63, Jacobs discloses the invention as claimed. Jacobs further discloses the pressure condition alarm comprising a flashing indicator (the table at the bottom of page 4 
Regarding the method step claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will obviously perform the method steps as claimed. Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01(1), as such, Jacobs teaches a method of claim 61 wherein the pressure condition comprises alarm comprises a flashing indicator.

	Regarding claim 64, Jacobs discloses the invention as claimed. Jacobs further discloses the controller being configured to stop operation of the negative pressure source in response to the pressure condition alarm corresponding to the detected pressure condition (the table at the bottom of page 4 indicates the device will stop pumping when a set vacuum point is reached; Paragraphs 52 and 53 also indicate other pressure condition alarms during which the controller will stop the negative pressure source).
Regarding the method step claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will obviously perform the method steps as claimed. Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01(1), as such, Jacobs teaches a method of claim 61, further comprising stopping operating of the negative pressure source in response to the pressure condition alarm corresponding to the detected pressure condition.

	Regarding claim 65, Jacobs discloses the invention as claimed. Jacobs further discloses the sensor comprising a power sensor, and wherein the controller is configured to receive a power condition form the power sensor and signal a power condition alarm corresponding to the detected power condition (Paragraphs 34, 48, and the table at the bottom of page 4 all indicate the controller receiving a signal from a power sensor and triggering an alarm).
Regarding the method step claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will obviously perform the method steps as claimed. Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01(1), as such, Jacobs teaches a method of claim 60, wherein the sensor comprises a power sensor; further comprising  a power condition from the power sensor and signaling a power condition alarm corresponding to the detected power condition.


Regarding the method step claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will obviously perform the method steps as claimed. Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01(1), as such, Jacobs teaches a method of claim 65, wherein the power condition comprises at least one of a low battery condition.


	Regarding claim 67, Jacobs discloses the invention as claimed. Jacobs further discloses the power condition comprises a flashing indication (the table at the bottom of page 4 describes a visual warming, which would serve as a flashing indicator; also see Fig. 8 which appears to show a blinking light near reference arrow 16).
Regarding the method step claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will obviously perform the method steps as claimed. Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01(1), as such, Jacobs teaches a method of claim 65, wherein the power condition alarm comprises a flashing indication.

Regarding claim 69, Jacobs discloses the invention as claimed. Jacobs further discloses the controller configured to signal a usage condition alarm comprising a flashing or continuous indication based on the monitored usage of the system (the table at the bottom of page 4 describes a visual warming, which would serve as a flashing indicator; also see Fig. 8 which appears to show a blinking light near reference arrow 16; Paragraph 39 indicates how alarms are displayed on the screen in Fig. 8, thus comprising a continuous indication; Paragraphs 35 and 37 indicates how time and when the therapy time expires is also displayed).
Regarding the method step claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will obviously perform the method steps as claimed. Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01(1), as such, Jacobs discloses the method of claim 59, further comprising signaling a usage condition alarm comprising a flashing or continuous indication based on the monitored usage of the system.

.


Claim 56 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jacobs as applied to claim 47 above, and further in view of Vogel (US 2007/0032763 A1).

	Regarding claim 56, Jacobs substantially discloses the invention as claimed. Jacobs does not teach the controller configured to signal a watchdog reset condition.
	In the same field of endeavor, Vogel teaches a wound irrigation system (Figs. 1 and 2; Abstract and Paragraph 10). Vogel further teaches having a watchdog reset condition (Paragraph 39).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of Jacobs to comprise the watchdog timer of Vogel. Doing so would thus configure the controller to signal a watchdog reset condition and would be beneficial to protect against unanticipated software glitches (Paragraph 39 of Vogel).

Withdrawn Objections/Rejection
Applicant’s amendments have been acknowledged, and overcome the objection to the specification previously set forth in the non-final office action mailed 5/25/2021. All previous objections have been withdrawn.
	
Response to Arguments
Applicant’s arguments with respect to claim(s) 47 and 59 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The new limitations claims 47 and 59 remain rejected as set forth above. In particular, previously uncited portions of Jacobs disclose controlling therapy based on time (Paragraphs 35 and 38). Given the lack of structure attributed to the “use odometer” as claimed, and its only function being an association with time as described in claims 47 and 59, using time to control pump activity as disclosed by Jacobs appears to meet the limitations of monitoring usage based on a predetermined period of time.
Additionally, three new references, Boynton et al. (US 2003/0040687 A1), Sacco et al. (US 2009/0315684 A1) and Fink et al. (US 2008/0082059 A1), are not relied upon, but are presented as references which have relevant teachings regarding various forms of a time related use odometers.
	Applicant’s arguments that the dependent claims be allowable for at least the same reasons as the independent claims is similarly moot as said claims remain rejected as set forth above.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jones et al. (GB 2,418,738) teaches a relevant controller and flow sensing apparatus which uses flashing LED indicators.
Jaeb et al. (US 2007/0260226 A1) teaches a highly analogous wound care device comprising much of the same sensors and logic as claimed by Applicant.
Topaz (US 2011/0130712 A1) teaches a highly analogous wound care device comprising much of the same sensors and logic as claimed by Applicant.
McNeil et al. (US 4,710,165 A) teaches a highly analogous wound care device comprising much of the same sensors and logic as claimed by Applicant.
Boynton et al. (US 2003/0040687 A1) discloses a negative pressure wound dressing which monitors usage (pressure) against a time interval to determine if a flashing alarm is triggered (Paragraph 41).
Sacco et al. (US 2009/0315684 A1) addresses the same problem as Applicant, the problem being providing alerts based on usage time of medical devices, and teaches having alerts as components expire (Paragraph 46).
Fink et al. (US 2008/0082059 A1) teaches a wound dressing and that it is known to replace portions of a wound dressing after certain time periods (Paragraph 54), which the pump would necessarily need to be turned off during replacement procedures.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESSANDRO R DEL PRIORE whose telephone number is (571)272-9902. The examiner can normally be reached Monday - Friday, 8:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALESSANDRO R DEL PRIORE/Examiner, Art Unit 3781             

/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781